Detailed Action
Applicant amended claims 1, 12 and 23 and presented claims 1-30 for examination on 08/25/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-12, 17-23 and 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soundararajan et al., Pub. No.: US 2013/0132967 (Soundararajan) in view of Chen et al., “Integration of Workflow Partitioning and Resource Provisioning” (Chen.)

Claim 1.	Soundararajan teaches:
A non-transitory computer-readable medium storing instructions which, when executed by a first plurality of processors, cause the first plurality of processors to:
receive a plurality of queries with a database system to be processed by a plurality of virtual warehouses that includes a first plurality of processors, wherein each of the plurality of virtual warehouses includes multiple ones of the first plurality of processors and corresponding local storage; (¶¶ 30 and 70, data analytics processing nodes each including multiple processors/CPUs and caches and are implemented as virtual machines as in ¶ 70; a data analytics processing node is a virtual warehouse, e.g., implemented as a virtual machine including multiple processors and caches; a data analytics processing node retrieves data from any other data analytics processing nodes/memory caches and storage server as needed using I/O coordinators as in ¶¶ 62 and 69)
identify a plurality of query tasks associated with the plurality of queries; (¶¶ 3, 40, 48, jobs/queries are divided up into smaller sub-jobs/tasks by job manager)
identify one or more resources associated with the plurality of query tasks; (FIGs. 5-6B, ¶ 57, job manager identifies location of the requested data associated with a task)
identify a local cache storing a particular resource of the plurality of resources using metadata accessible to the first plurality of processors, wherein the local cache is associated with one or more processors of a second plurality of processors, (¶¶ 47-50, 57, FIGs. 5-6B, job manger uses metadata for distributing jobs to processing nodes) the metadata is stored separately from the local storage of each of the second plurality of processors, and (FIGs. 5-6B, metadata is separate from processing nodes) each of second plurality of processors is stateless with respect to the metadata; (¶ 28, the processing nodes are stateless) 
distribute one or more query tasks of the plurality of query tasks to the plurality of virtual warehouses to be executed by the one or more associated processors of the second plurality of processors in response to identifying that the particular resource is stored in the cache associated with the one or more processors, (FIGs. 5-7, ¶¶ 25, 30, 36, 70, the job manger uses metadata/ location of the requested data blocks for distributing tasks to virtual warehouses)  
update the metadata in response to the one or more associated processors of the second plurality of processors executing at least a portion of the plurality of query tasks. (¶ 50, fig. 4, metadata is updated “as data is copied to or deleted from the memory caches 514, 524, and 534”)
Soundararajan discloses assigning tasks to processing nodes/ virtual warehouses as described above. Soundararajan did not specifically disclose: 
change, during the processing of the plurality of the query tasks by the plurality of virtual warehouses, a total number of virtual warehouses in the plurality of virtual warehouses using a  load of the plurality of virtual warehouses due to the processing of the plurality of the query tasks by the plurality of virtual warehouses, wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage.
Chen discloses:
change a total number of virtual warehouses in the plurality of virtual warehouses using a  load of the plurality of virtual warehouses due to the processing of the plurality of the query tasks by the plurality of virtual warehouses, (p.1, sec. I, left col., and p.4, sec. B, wherein resources are dynamically allocated to multiple virtual clusters/virtual warehouses each including multiple virtual machines and wherein the virtual clusters are dynamically destroyed when there is no workload)
wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage. (p.1, sec. I, left col., and p.4, sec. B, wherein resources are dynamically allocated to multiple virtual clusters/virtual warehouses each including multiple virtual machines and wherein the virtual clusters are dynamically destroyed when there is no workload)
Soundararajan, discloses in ¶¶ 30-31 that data analytics processing nodes each includes multiple processers and caches and in ¶ 70 that then are implemented as virtual machines. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing change a total number of virtual warehouses in the plurality of virtual warehouses using a  load of the plurality of virtual warehouses due to the processing of the plurality of the query tasks by the plurality of virtual warehouses, wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage because doing so would further improve the distributed data analytics system as taught by Soundararajan by creating a virtual cluster/warehouse to be used as a data analytics processing node when needed and destroying it when there is no task left for processing to reduce the workflow makespan and resource cost.

Claim 12.	Soundararajan teaches:
A method comprising:
receiving a plurality of queries with a database system to be processed by a plurality of virtual warehouses that includes a first plurality of processors, wherein each of the plurality of virtual warehouses includes multiple ones of the first plurality of processors and corresponding local storage; (¶¶ 30 and 70, data analytics processing nodes each including multiple processors/CPUs and caches and are implemented as virtual machines as in ¶ 70; a data analytics processing node is a virtual warehouse, e.g., implemented as a virtual machine including multiple processors and caches; a data analytics processing node retrieves data from any other data analytics processing nodes/memory caches and storage server as needed using I/O coordinators as in ¶¶ 62 and 69)
identifying a plurality of query tasks associated with the plurality of queries; (¶¶ 3, 40, 48, jobs/queries are divided up into smaller sub-jobs/tasks by job manager)
identifying one or more resources associated with the plurality of query tasks; (FIGs. 5-6B, ¶ 57, job manager identifies location of the requested data associated with a task)
identifying a local cache storing a particular resource of the plurality of resources using metadata accessible to the first plurality of processors, wherein the local cache is associated with one or more processors of a second plurality of processors, (¶¶ 47-50, 57, FIGs. 5-6B, job manger uses metadata for distributing jobs to processing nodes) the metadata is stored separately from the local storage of each of the second plurality of processors, and (FIGs. 5-6B, metadata is separate from processing nodes) each of second plurality of processors is stateless with respect to the metadata; (¶ 28, the processing nodes are stateless) 
distributing, by the first plurality of processors, one or more query tasks of the plurality of query tasks to the plurality of virtual warehouses to be executed by the one or more associated processors of the second plurality of processors in response to identifying that the particular resource is stored in the cache associated with the one or more processors, (FIGs. 5-7, ¶¶ 25, 30, 36, 70, the job manger uses metadata/ location of the requested data blocks for distributing tasks to virtual warehouses)  
updating the metadata in response to the one or more associated processors of the second plurality of processors executing at least a portion of the plurality of query tasks. (¶ 50, fig. 4, metadata is updated “as data is copied to or deleted from the memory caches 514, 524, and 534”)
Soundararajan discloses assigning tasks/queries to processing nodes/ virtual warehouses as described above. Soundararajan did not specifically disclose: 
changing, during the processing of the plurality of the query tasks by the plurality of virtual warehouses, a total number of virtual warehouses in the plurality of virtual warehouses using a  load of the plurality of virtual warehouses due to the processing of the plurality of the query tasks by the plurality of virtual warehouses, wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage.
Chen discloses:
changing, during the processing of the plurality of the query tasks by the plurality of virtual warehouses, a total number of virtual warehouses in the plurality of virtual warehouses using a  load of the plurality of virtual warehouses due to the processing of the plurality of the query tasks by the plurality of virtual warehouses, (p.1, sec. I, left col., and p.4, sec. B, wherein resources are dynamically allocated to multiple virtual clusters/virtual warehouses each including multiple virtual machines and wherein the virtual clusters are dynamically destroyed when there is no workload)
wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage. (p.1, sec. I, left col., and p.4, sec. B, wherein resources are dynamically allocated to multiple virtual clusters/virtual warehouses each including multiple virtual machines and wherein the virtual clusters are dynamically destroyed when there is no workload)
Soundararajan, discloses in ¶¶ 30-31 that data analytics processing nodes each includes multiple processers and caches and in ¶ 70 that then are implemented as virtual machines. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing changing, during the processing of the plurality of the query tasks by the plurality of virtual warehouses, a total number of virtual warehouses in the plurality of virtual warehouses using a  load of the plurality of virtual warehouses due to the processing of the plurality of the query tasks by the plurality of virtual warehouses, wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage because doing so would further improve the distributed data analytics system as taught by Soundararajan by creating a virtual cluster/warehouse to be used as a data analytics processing node when needed and destroying it when there is no task left for processing to reduce the workflow makespan and resource cost.

Claim 23.	Soundararajan teaches:
A system comprising: one or more third processors programmed to execute a query process, the query process to:
receive a plurality of queries with a database system to be processed by a plurality of virtual warehouses that includes a first plurality of processors, wherein each of the plurality of virtual warehouses includes multiple ones of the first plurality of processors and corresponding local storage; (figs. 5, 6A, 7, ¶¶  25, 30, 36, 70, a plurality of analytics jobs/queries are divided to a plurality of tasks; each task is assigned to a processing node/ virtual warehouse; each processing node/virtual warehouse includes multiple processors and caches)
identify a plurality of query tasks associated with the plurality of queries; (¶¶ 3, 40, 48, jobs are divided up into smaller sub-jobs/tasks by job manager)
identify one or more resources associated with the plurality of query tasks; (figs. 5, 6A, ¶ 57, job manager identifies location of the requested data associated with a task)
identify a local cache storing a particular resource of the plurality of resources using metadata accessible to the first plurality of processors, wherein the local cache is associated with one or more processors of a second plurality of processors, (¶¶ 47-50, 57, figs. 5, 6A, job manger uses metadata for distributing jobs to processing nodes; metadata is separated from processing nodes)the metadata is stored separately from the local storage of each of the second plurality of processors, and (figs. 5, 6A, metadata is separated from processing nodes) each of second plurality of processors is stateless with respect to the metadata; (¶ 28, the processing nodes are stateless) 
 distribute one or more query tasks of the plurality of query tasks to the plurality of virtual warehouses to be executed by the one or more associated processors of the second plurality of processors in response to identifying that the particular resource is stored in the cache associated with the one or more processors, the one or more associated processors of the second plurality of processors in response to identifying that the particular resource is stored in the cache associated with the one or more processors; and (figs. 5, 6A, 7, ¶¶  25, 30, 36, 70, job manger uses metadata for distributing jobs to processing nodes/virtual warehouses) 
the second plurality of processors programmed to:  
update the metadata in response to the one or more associated processors of the second plurality of processors executing at least a portion of the plurality of tasks. (¶ 50, fig. 4, metadata is updated “as data is copied to or deleted from the memory caches 514, 524, and 534”)
Soundararajan discloses assigning tasks/queries to processing nodes/ virtual warehouses as described above. Soundararajan did not specifically disclose: 
change, during the processing of the plurality of the query tasks by the plurality of virtual warehouses, a total number of virtual warehouses in the plurality of virtual warehouses using at least a load of the plurality of virtual warehouses due to the processing of the plurality of the query tasks by the plurality of virtual warehouses, wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage.
Chen discloses:
change, during the processing of the plurality of the query tasks by the plurality of virtual warehouses, a total number of virtual warehouses in the plurality of virtual warehouses using at least a load of the plurality of virtual warehouses due to the processing of the plurality of the query tasks by the plurality of virtual warehouses, (p.1, sec. I, left col., and p.4, sec. B, wherein resources are dynamically allocated to multiple virtual clusters/virtual warehouses each including multiple virtual machines and wherein the virtual clusters are dynamically destroyed when there is no workload)
wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage. (p.1, sec. I, left col., and p.4, sec. B, wherein resources are dynamically allocated to multiple virtual clusters/virtual warehouses each including multiple virtual machines and wherein the virtual clusters are dynamically destroyed when there is no workload)
Soundararajan, discloses in ¶¶ 30-31 that data analytics processing nodes each includes multiple processers and caches and in ¶ 70 that then are implemented as virtual machines. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing change, during the processing of the plurality of the query tasks by the plurality of virtual warehouses, a total number of virtual warehouses in the plurality of virtual warehouses using at least a load of the plurality of virtual warehouses due to the processing of the plurality of the query tasks by the plurality of virtual warehouses, wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage because doing so would further improve the distributed data analytics system as taught by Soundararajan by creating a virtual cluster/warehouse to be used as a data analytics processing node when needed and destroying it when there is no task left for processing to reduce the workflow makespan and resource cost.

Claim 6.	The non-transitory computer-readable medium of claim 1, wherein the query is received from a client, and wherein the instructions further cause the first plurality of processers to:
generate a result from the execution of the plurality of query tasks. (Soundararajan, ¶¶ 32, 36, 42, 48, processing nodes generate result based on the clients requests/queries)
Claims 17 and 28 are rejected under the same rationale as claim 6.

Claim 7.	The non-transitory computer-readable medium of claim 1, wherein the instructions further cause the first plurality of processors to:
optimize the query. (Soundararajan, ¶ 57, a job/query is optimized based “on how the data files are divided into chunks and/or where copies of those chunks reside”)
Claims 18 and 29 are rejected under the same rationale as claim 7.

Claim 8.	The non-transitory computer-readable medium of claim 1, wherein the metadata comprises a list of files stored in a local cache associated with at least one of the second plurality of processors. (Soundararajan, ¶ 50, metadata includes information describing contents stored in the caches)
Claims 19 and 30 are rejected under the same rationale as claim 8.

Claim 9.	The non-transitory computer-readable medium of claim 1, further comprising: 
causing at least one of the second plurality of processors to store data to the associated local cache of the at least one of the second plurality of processors based on the metadata. (Soundararajan, ¶ 50, fig. 5, data stored in caches 514-534 and identified in the metadata)
Claim 20 is rejected under the same rationale as claim 9.

Claim 10.	The non-transitory computer-readable medium of claim 1, wherein the first plurality of processors comprises a resource manager.  (Soundararajan, ¶¶ 48-50, Job manager, Job scheduler and metadata are all components of resource manager for tracking changes in the resources and distributing jobs based on location of the resources)
Claim 21 is rejected under the same rationale as claim 10.

Claim 11.	The non-transitory computer-readable medium of claim 1, wherein each of the second plurality of processors comprises an execution node. (Soundararajan, fig. 5, 6A-B, ¶¶ 30, 47, 70, data analytics processing nodes are execution nodes where tasks are executed)
Claim 22 is rejected under the same rationale as claim 11.

Claims 2, 5, 13, 16, 24 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Soundararajan and Chen in view of Tommaney et al., Pub. No.: US 2009/0019103 (Tommaney).

Claim 2.	The combination of Soundararajan and Chen taught the non-transitory computer-readable medium of claim 1, wherein the plurality of tasks are associated with a plurality of datasets stored in a distributed file system. Soundararajan, ¶¶ 5, 26, 36. It did not specifically teach the stored data set as database tables. 
Tommaney teaches a plurality of query tasks is associated with a plurality of database tables. (Tommaney, ¶¶ 42, 94, wherein each performance module is associated with a file/table and a join operation involves multiple tables)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a plurality of query tasks is associated with a plurality of database tables because doing so would provide for an alternative disclosure with respect to a data structure for achieving the same predictable result of storing and retrieving data from a location in which the structured data is stored.  
Claims 13 and 24 are rejected under the same rationale as claim 2.

Claim 5.	The non-transitory computer-readable medium of claim 2, wherein each of the first plurality of processors processes a corresponding one of the plurality of database tables, and wherein data from the plurality of database tables is stored in a cache associated with that processor. (Tommaney, ¶¶ 42, 94, each performance module includes a cache associated with a file/table in the storage and a join operation involves multiple performance modules/tables)
Claims 16 and 27 are rejected under the same rationale as claim 5.

Claims 3-4, 14-15 and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Soundararajan, Chen and Tommaney  in view of Vinson et al., Patent No.: US 6,453,334 (Vinson).

Claim 3.	Soundararajan as modified taught the non-transitory computer-readable medium of claim 2; Soundararajan as modified did not teach wherein at least some of the plurality of database tables are stored in encrypted form and decrypted before the plurality of query tasks are executed.
Vinson teaches wherein at least some of the plurality of database tables are stored in encrypted form and decrypted before the plurality of query tasks are executed. (Vinson, col. 13, ll. 48-56, wherein data structure of downloaded data is modified by decompressing and decrypting data for caching: “after the data from the chunk file has been downloaded into a temporary buffer, decompress the temporary buffer into the 8 buffers allocated from the on-disk cache in step 6. Write the buffers back out to the cache file, and update the MRU and key map of the on-disk cache. Decrypt the data from the one on-disk cache buffer corresponding to the requested block and place it in the in-memory buffer allocated in step 4.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein at least some of the plurality of database tables are stored in encrypted form and decrypted before the plurality of query tasks are executed because doing so would provide for “improved network performance” (Vinson, col.2, ll. 17-28.)
Claims 14 and 25 are rejected under the same rationale as claim 3.

Claim 4.	The non-transitory computer-readable medium of claim 2, wherein at least some of the plurality of database tables are stored in compressed form and are decompressed before the plurality of query tasks are executed. (Vinson, col. 13, ll. 48-56, wherein data structure of downloaded data is modified by decompressing and decrypting data for caching: “after the data from the chunk file has been downloaded into a temporary buffer, decompress the temporary buffer into the 8 buffers allocated from the on-disk cache in step 6. Write the buffers back out to the cache file, and update the MRU and key map of the on-disk cache. Decrypt the data from the one on-disk cache buffer corresponding to the requested block and place it in the in-memory buffer allocated in step 4”)
Claims 15 and 26 are rejected under the same rationale as claim 4.

Response to Amendment and Arguments
Applicant’s arguments with respect to rejected claims have been considered but are not persuasive for at least the following reason.
Applicant argues “Chen's workflows (and sub-workflows) are directed to scientific workflows, not workflows related to queries. For example, Chen discloses that workflows can be for astronomy, seismology, or genomics. Furthermore, applicant respectfully submits that Chen is silent as to processing queries as claimed. Thus, because Chen is directed to managing scientific workflow and is silent to processing queries, applicant respectfully submits that Chen does not teach or suggest the claim feature.” Remarks, 11.
In response:
A query is a request for data. This query/request is expressed as an analytics job which is broken apart into individual tasks to be executed by processing nodes. Soundararajan ¶¶ 57-58. 
A scientific workflow in Chen is equivalent to an analytics job in Soundararajan because a scientific workflow is expressed as a sequence of jobs for performing tasks as requests in a workflow description. Chen, p. 1, left col., upper half, p. 2, right col., upper half.
Applicant argues “Chen initially allocates the sub-workflows to the virtual machines but does not adjust the total number of the virtual machines used while processing the sub-workflows. Instead, Chen discloses configuring the VMs using an XML file. Thus, applicant respectfully submits that because Chen just initially allocates sub-workflows to virtual machines and does not dynamically adjust the total number of virtual machines during the processing of the sub-workflows, Chen cannot be properly interpreted as teaching…” Remarks, 11.
In response:
Chen explicitly discloses changing the number of virtual servers once they are provisioned: “The provisioner also provides the functionality for managing resources once they are provisioned. In a static way, the provisioner deploys virtual clusters before the execution of workflows and destroys all of them after all of the sub-workflows are completed. In contrast, the dynamic virtual cluster provisioning would destroy virtual clusters once they are no longer needed for any upcoming sub-workflows so as to save costs”. This is exactly the same as Spec., ¶ 39, “the number of execution nodes in a virtual warehouse is dynamic, such that new execution nodes are created when additional demand is present, and existing execution nodes are deleted when they are no longer necessary”; ¶ 50, “the number of virtual warehouses in a particular execution platform is dynamic, such that new virtual  warehouses are created when additional processing and/or caching resources are needed. Similarly, existing virtual warehouses may be deleted when the resources associated with the virtual warehouse are no longer necessary”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159